DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-8 and 10-14 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al. US 2017/0264157.

Regarding claim 7, Koga discloses a stator (12)(Fig. 1) comprising: an annular stator core (14) in which slots (24)(Fig. 1) are arranged circumferentially; and a three-phase winding (see paragraph 26)  that comprises coil bodies (101, 102) that are each produced by winding a conductor wire (10, winding coil) into a distributed winding (concentric windings, see paragraph 31), said coil bodies (101, 102) being mounted to said stator core (14) at a pitch (angle of inclination, paragraph 37) of one slot (24) so as to be equal in number to a total number of said slots, wherein: said coil bodies (101, 102) are prepared such that a first coil terminal and a second coil terminal (see paragraph 6, first coil, second coil) of said conductor wire (10) that is wound into said distributed winding (see paragraph 31) protrude outward at a first axial end of said stator core (14); each of three winding phase coils that constitute said three-phase winding (see paragraph 26) comprises a first phase coil and a second phase coil (10); said first phase coil and said second phase coil are each configured by connecting in series in order of circumferential arrangement (circumferential direction, see paragraph 6) a group of said coil bodies (10) that are arranged alternately in a circumferential direction among a plurality of said coil bodies (101, 102) that constitute one of the first phase coil and second phase coil (see paragraph 26) by connecting said first coil terminal of one coil body and said second coil terminal of another coil body (101, 102); 2Appln. No.: 15/566,489 said three winding phase coils (see paragraph 26) are configured by connecting together end portions (see paragraph 6, coil end portions) of said coil terminals of said 

Regarding claim 8, Koga discloses said joint coil portions (101, 102)  extend outward from said slots (24), and then extend in an opposite direction to a direction in which said coil terminals (see paragraph 6) that extend outward from radial positions (see paragraph 6, radial direction) inside said slots (24) that are identical to radial positions of said joint coil portions (101, 102) inside said slots (24) extend circumferentially (circumferential direction, paragraph 6), and are connected to said coil terminals that are intended for connection therewith (101, 102).

Regarding claim 10, Koga discloses said joint coil portions (101, 102) extend outward from said slots (24), and then extend rectilinearly, and are connected to said coil terminals that are intended for connection therewith (end coil portions, see paragraph 6).

Regarding claim 11, Koga discloses said joint coil portions (10) extend outward from said slots (24), and then extend in an identical direction to a direction in which said coil terminals (coil end portions)(see paragraph6) that extend outward from radial positions inside said slots (24) that are identical to radial positions of said joint coil portions (10) inside said slots extend circumferentially, and are connected to said coil terminals that are intended for connection therewith (coil end portion, see paragraph 6).

Regarding claim 12, Koga discloses said joint coil portions (10) comprise a bent portion (bent portion, see paragraph 38) that displaces radially outward or radially inward at a portion (coil end portion, see paragraph 6) that extends outward from said slots (24).

Regarding claim 13, Koga discloses said joint coil portions (10) extend outward from said slots (24), and then extend rectilinearly, and are connected to said coil terminals that are intended for connection therewith (coil end portion, see paragraph 6).
 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                         Supervisory Patent Examiner, Art Unit 2839